Election/Restrictions
The amendment filed on August 15, 2022 presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because newly submitted claim 1 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The original claims (filed 11/6/2020) recite an information conveying apparatus, comprising: an upper portion; a lower portion operably coupled to the upper portion; and a base, wherein the lower portion is configured to allow at least the upper portion of the apparatus to maintain a substantially upright position with respect to a surface, at least a part of the lower portion is configured to extend into and be supported by the base. This claim is drawn to figure 7, wherein the projections 208a and 208b of lower portion 204 extends into the support base 300. Amended claims 1 (filed with RCE on 8/15/2022) recites “the vertical support element is coupled at a first end to the torso member and at a second end to a support base configured to allow at least the upper portion of the apparatus to maintain a substantially upright position with respect to a surface”. The limitations of this claim is drawn to figure 34A. Paragraph 00175 recites: “With reference to Fig. 34A, a mounting stand 994 for supporting the stick figure in an upright position may include vertical member 996 with one end joined to the mounting bracket 990, 992 and two horizontal cross members 998 supporting the other end of the vertical member 996.”
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1, 2, 5, 7 and 9-12 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631